UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):July 1, 2010 STEELE RECORDING CORPORATION (Exact Name of Registrant as Specified in Charter) Nevada 333-143970 75-3232682 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3504 South 5175 West Cedar City, Utah (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (435) 592-5553 (Registrant’s former address and telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01Split of Registrant’s Outstanding Shares Effective July 1, 2010 the Registrant’s outstanding shares of common stock were split 10-for-1 and the total shares outstanding increased from 9,550,000 to 95,500,000. Item 5.02Departure of Director; Appointment of Directors As previously reported in the Registrant’s Schedule 14F-1, on July 1, 2010 Mack Steele resigned as a Director of the Registrant and Pauline Schneider and David McClelland were appointed to the Board of Directors joining Peter Kristensen who will continue as Chairman and CEO of the Registrant. Item 5.03Amendment to Articles of Incorporation The Registrant filed a Certificate of Change with the Nevada Secretary of State to be effective July 1, 2010 reflecting a 10-for-1 forward stock split. The amount of authorized shares did not change. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 1, 2010 STEELE RECORDING CORPORATION By: /s/ Peter Kristensen Peter Kristensen, Chief Executive Officer 3
